Citation Nr: 1640654	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for liver disease, to include hepatitis C, cirrhosis, and liver cancer.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He died in January 2010.  The appellant claims as the Veteran's surviving spouse; she is substituted as the appellant for purposes of adjudicating the Veteran's claims to completion. 38 U.S.C. § 5121A (allows for substitution in case of death of a claimant who dies on or after October 10, 2008).

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appellant was afforded a personal hearing at the RO in October 2011 and a Travel Board hearing in November 2012 before the undersigned Veterans Law Judge.  Transcripts of the proceedings are associated with the electronic claims file.

The claims were remanded in April 2014 for further development.  They are now returned to the Board for further adjudication.


FINDINGS OF FACT

1.  The probative evidence of record indicates an acquired psychiatric disorder, to include PTSD, was not present in service or for many years thereafter and was more likely due to a diagnosis of terminal cancer.

2.  It is at least as likely as not that the Veteran developed hepatitis C as a result of service.

3.  The probative evidence of record does not indicate the Veteran served near the Korean Demilitarized Zone, as to warrant application of the presumption of exposure to herbicides or that he was actually exposed to Agent Orange.

4.  The probative evidence of record indicates the Veteran did not have diabetes mellitus in service or within a year of separation.

5.  The probative evidence of record indicates the Veteran did not have hypertension in service or within a year of separation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304(f), 3.1010 (2015).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1010 (2015).

3.  Diabetes mellitus was not incurred in service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1010 (2015).

4.  Hypertension was not incurred in service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 101 (24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided to the Veteran in October 2009.  See 38 C.F.R. § 3.1010(f)(1) (indicating additional notice need not be sent to the substitute if notice to the veteran was adequate).

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159 (c)(4).

The claims file contains the Veteran's service treatment records (STRs), reports of post-service treatment, and statements made by both the Veteran and appellant in support of the claims. The Board remanded the claims for additional record development in April 2014.  Although some records were found to be unavailable, the Board finds that the RO substantially complied with the previous remand directives and an additional remand is not necessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA examination in November 2009 responsive to the claim for service connection for an acquired psychiatric disorder, to include PTSD. The examination was based on review of the record and personal interview and of the Veteran.  In addition, a medical opinion was sought in April 2012 as to the relationship between the Veteran's diagnosed hepatitis C and service based on a review of the claims file.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Generally, to establish entitlement to service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

a.  Psychiatric Disorder

In his October 2009 claim filed prior to his death, the Veteran explained that a jeep rolled on top of him in service and gasoline was pouring into his face for half an hour with the engine still running.  He recalled the Korean driver losing his composure and not speaking any English.  He indicated that after this incident he continued to have nightmares and awaken with anxiety attacks.  He also indicated in a November 2009 statement in support of claim that he was depressed due to his service-connected back and leg injuries because it was impossible to continue hunting and fishing with his children, relatives and friends.  

In November 2009, the Veteran underwent a VA examination.   It was indicated the Veteran had recently been diagnosed with terminal liver cancer.  He reported traumatic memories of the jeep accident in service and of being attacked by an "insane patient" when temporarily paralyzed with Guillain Barre Syndrome after separation from service.  The Veteran noted having experienced insomnia since being in the military and that he experienced frequent awakenings.  The appellant, who was present at the examination, indicated the Veteran had related traumatic dreams related to the jeep accident to her.  The Veteran reported a wonderful marriage and close relationship with his step daughter.  He indicated his social life had decreased secondary to liver cancer.  He indicated having been very active prior to his illness.  It was noted his function was severely impaired in the last 6-12 months due to debilitating effects of his cancer.  The Veteran and the appellant reported excellent levels of psychosocial function prior to the diagnosis.  It was noted that activities of daily living were not impaired due to a mental health problem, but limitations did exist secondary to terminal cancer.  The examiner determined the Veteran did not meet the criteria for a diagnosis of PTSD and explained that although he met the criteria for a significant stressor and did report intrusive recollections, he did not meet the criteria for avoidance/numbing, hyperarousal or clinically significant distress or impairment.  The examiner diagnosed adjustment disorder with depressed mood in response to diagnosis of terminal cancer.  

In December 2009, the Veteran underwent an independent psychological examination arranged by his attorney representative.  The Veteran indicated that he could not say everything in front of his wife who had been present at the November 2009 VA examination.  He reported that he had been diagnosed with cancer by his sister and was two months into a projected six-month lifespan.  It was noted that he was perfectly calm and did not seem upset.  It was noted he had not sought mental health treatment previously.   He related the incident involving the jeep accident and that he felt "trapped, afraid, fire, terrified."  He related intrusive recollections of the event, dreams and flashbacks.  He indicated seeing a jeep or vehicles with no doors and having thoughts of being burned alive.  He indicated avoidance of thoughts, feelings and conversations associated with the event and indicated he felt he had no future.  He indicated having a lack of emotions.  The examiner indicated that dissociation and isolation were the Veteran's method of handling stress.  He stated he avoided family, children and boating because there was gasoline in the boat.  The examiner summarized that the Veteran had been chronically depressed for a long time and was just now opening up about PTSD symptoms.  The examiner indicated the Veteran had employed "the massive use of dissociation and isolation, splitting of feelings from thinking" and that left him free to carry on his activities in a state of denial.  The examiner noted symptoms consistent with PTSD from the jeep accident in Korea that were of mild to moderate proportion.  The examiner diagnosed dysthymic disorder, chronic PTSD and obsessive compulsive predisposition.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Here, the Board places more probative value on the VA examiner's opinion because it is supported by other evidence of record.  The Veteran did not seek mental health treatment prior to a diagnosis of terminal cancer and filing a claim for service connection benefits.  Evidence in the record indicates a close relationship with his family and no indication that the Veteran avoided boating or any recreational activities due to fear caused by recollections of the jeep accident in service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The record reflects the Veteran did have currently diagnosed psychiatric disabilities and service records indicate the occurrence of the jeep accident which required treatment for a back injury in service; however, given the absence of mental health treatment for 40 years and initial indication of psychiatric symptomatology following diagnosis of terminal cancer, the Board finds that a competent nexus between the current disability and service is lacking.

Overall, the Board finds that the most probative evidence is against a finding that a current psychiatric disorder, to include PTSD, is related to service.  As such, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and service connection is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

b.  Liver Disease

In his claim, the Veteran stated that in 1989, he was diagnosed with Hepatitis C which be believed arose from the unsanitary conditions he was exposed to while serving in Korea.  He believed the disease lay dormant for years and progressed into cirrhosis of the liver and ultimately, hepatic carcinoma.

VA recognizes a number of risk factors for hepatitis C. Such risk factors include transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors. See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).

In her hearing at the RO, the appellant related what the Veteran told her about his jeep accident in Korea and that he was treated with an IV for his back injury.  She stated her belief that the level of sanitation and cleanliness was a breeding ground for bacteria and disease and needles were often reused.  She noted that the Veteran received gamma globulin via air gun injection on December 7, 1968,  She stated that medical blood testing for hepatitis C only became available in the early 1990s and was a virus that could lay dormant in the system for years with no symptoms.  

In April 2012, the RO sought a VA medical opinion regarding whether hepatitis C was due to or a result of the Veteran's military service, and specifically to his period of service in Korea.  Medical records were reviewed, although they were found to be incomplete, and the reviewer indicated an opinion as to etiology could not be rendered without resort to speculation.
 
In November 2012, the Veteran's sister, who is physician,  indicated the Veteran had several risk factors that could have led to his diagnosis, to include being the recipient of air gun inoculations and living in an endemic country where the prevalence of hepatitis C was high.  She noted the Veteran sustained a vehicle accident that caused severe injury in Korea where any contact with another human with wet or dry blood could result in transmission of the disease.  She noted that the Veteran never used IV drugs and had no tattoos or piercings.  She concluded that hepatitis C "undoubtedly came from military service."

Here, there is no opinion that conflicts with that provided in November 2012 which supports a finding that, even if not certain, it is at least as likely as not that the Veteran acquired hepatitis C due to his service in Korea.  Considering the totality of the evidence, the Board finds that the evidence is at least in equipoise on the question of a nexus between service and the Veteran's hepatitis C. Resolving reasonable doubt in the appellant's favor, the claim for service connection for hepatitis C is granted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

c.  Diabetes Mellitus and Hypertension

In his October 2009 claim, the Veteran contended that he went through a "spray zone" near ASCOM in Korea and believes that exposure to Agent Orange caused his diabetes mellitus and hypertension.  At her hearing before the Board in November 2012, the appellant indicated that the Veteran told her he was sprayed in the face with Agent Orange.  See November 2012 Hearing Transcript.  

Diabetes is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an applicable herbicide agent.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2015).  If a veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the DoD, operated in or near the DMZ in an area in which herbicides are known to have been applied during that period, the presumption will apply and exposure to an herbicide agent will be conceded.  38 C.F.R. § 3.307 (a)(6)(iv) (2015).

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

The NAS published its initial findings in 1993, and then, beginning in 1996, has published biennial reviews.  After reviewing the NAS findings and other information, VA has periodically updated its regulations.  In addition, VA has published notice, in the Federal Register, of diseases determined not to be associated with exposure to herbicide agents on several occasions, most recently in August 2012.  See 77 FR 47924, 47926 (August 10, 2012).  At that time, the question of whether the available evidence was sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides was addressed.  The VA Secretary found that the credible evidence against an association between herbicide exposure and hypertension outweighed the credible evidence for such an association.  Consequently, he determined that a positive association did not exist between hypertension and exposure to Agent Orange.  Id. at 47927.

However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as hypertension or diabetes mellitus is shown in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For veterans with 90 days or more of active service during a war period or after December 31, 1946, some chronic diseases such as hypertension and diabetes mellitus are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In this case, service treatment records do not indicate treatment for or a diagnosis of diabetes or hypertension.  The evidence reflects a diagnosis of diabetes in November 1972 and for hypertension in October 2002 with continuing treatment.

Personnel records reflect the Veteran was an Administrative Specialist who served in Korea from December 8, 1968 to December 12, 1969.  He was stationed with the 304th Battalion and received treatment at the 548th General Dispensary in Seoul.  The record does not indicate the Veteran was stationed near or along the DMZ or that he had reason to be in that area during his period of service.  As such, exposure to Agent Orange in Korea cannot be presumed.  

As to a direct connection between diabetes mellitus or hypertension and service, there is no evidence of either disability in service or that the conditions manifested within a year of service.  The Board recognizes that the Veteran did not have an examination to obtain a medical opinion regarding a direct connection between diabetes mellitus or hypertension and service prior to his passing.  The Board finds that an examination was not required.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is sufficient evidence to decide the claims because there was no evidence establishing an in-service event or other indication, besides the Veteran's lay statements, that the disabilities might be related to service.  As to the lay statements made by the Veteran and the appellant concerning the etiology of the Veteran's diabetes mellitus and hypertension, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, diabetes mellitus and hypertension could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Because the preponderance of the evidence is against the claims, the benefit of-the-doubt doctrine does not apply, and the claims for service connection for diabetes mellitus, type II and hypertension must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for hepatitis C is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for diabetes mellitus, type II is denied.

Service connection for hypertension is denied.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


